Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because as described with respect to Fig. 2, numeral 106 is not labeled in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: numeral 106 refers to both, “electronics” (para 0021) and “coil drive circuitry” (para 0023). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, that claim is vague and indefinite as it depends on itself. The claim will be treated as depending on claim 1. Furthermore, the term "substantially" in claim 4 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the limitations that follow the phrase “substantially” are the working design choice limitations or a potential design choice limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-8, 11, 12 and 15-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chenhai et al. (CN107478279) (hereinafter Chenhai).
Regarding claims 1 and 16, Chenhai teaches a magnetic flowmeter (Fig. 1) and a method for measuring a fluid flow (Fig. 1), comprising: a flow tube assembly (para 0002) receiving the flow having a coil with first and second coil wires for receiving a coil current producing a magnetic field generating an EMF in the fluid representative of the flow (second para of the Background technique); an EMF sensor (electrodes) arranged to sense the EMF and generate an output indicating the flow; current supply circuitry (constant current source circuit) configured to provide the coil current to the first and second wires of the coil in response to a command input (abstract); and digital control circuit which provides the command input to the current supply circuitry as a function of a control algorithm (PID controller including a closed looped calculation program (para 0047), Fig. 4).
Regarding claim 2, Chenhai teaches the current supply circuitry includes a current source (power module) and at least one switch for selectively coupling the current source to the coil (Fig. 3).
Regarding claims 3, 6 and 17, Chenhai teaches the command input comprises a PWM (Pulse Wave Modulated) signal applied to the at least one switch (para 0030).
Regarding claim 4, Chenhai teaches a low pass filter which connects the current supply circuitry to the coil to provide a substantially DC coil current to the coil (filter circuit 4, para 0030).
Regarding claim 5, Chenhai teaches the command input applied to the current supply circuitry causes a direction of the coil current through the coil to reverse (switches 5-8, Fig. 3).
Regarding claims 7, 8, 18 and 19, Chenhai teaches the control algorithm is configured to control the command input as a function of a current profile, wherein the current profile includes at least one of amplitude, frequency, waveform and overshoot (para 0041, 0046).
Regarding claims 11 and 12, Chenhai teaches the current supply circuitry includes four switches (5-8) configured to control the current through the coil wherein the command input comprises four signals individually applied to each of the four switches (para 0035, Fig. 3).
Regarding claim 15, Chenhai teaches parameters of the control algorithm are adapted to changes in electrical parameters of the coil (para 0047).
Claims 1, 9, 10, 14, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss et al. (2015/0082906) (hereinafter Foss).
Regarding claims 1 and 16, Foss teaches a magnetic flowmeter (10) and a method for measuring a fluid flow (Fig. 1), comprising: a flow tube assembly (10A, 12) receiving the flow having a coil (18A, 18B) with first and second coil wires for receiving a coil current producing a magnetic field generating an EMF in the fluid representative of the flow (para 0019); an EMF sensor (electrodes 16A, 16B) arranged to sense the EMF and generate an output indicating the flow; current supply circuitry configured to provide the coil current to the first and second wires of the coil in response to a command input (para 0012); and digital control circuit (22) which provides the command input to the current supply circuitry as a function of a control algorithm (para 0027, Fig. 2).
Regarding claims 9, 10, 20 and 21, Foss teaches the digital control circuitry includes an impedance identification algorithm configured to determine an impedance of the coil and the command input is a function of the determined impedance, wherein the impedance identification algorithm receives a current feedback signal related to current through the coil for use in determining impedance of the coil (para 0036-0037).
Regarding claim 14, Foss teaches the control algorithm configured to generate the command input as a function of a sensed current flowing through the coil and the digital control circuit includes an impedance identification algorithm configured to identify impedance of the coil as a function of the sensed current and the command input and responsively control parameters of the control algorithm (para 0036-0040).
Claims 1, 11, 13 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Maratovich et al. (RU2645834) (hereinafter Maratovich).
Regarding claims 1 and 16, Maratovich teaches a magnetic flowmeter (electromagnetic flowmeter, Fig. 1) and a method for measuring a fluid flow, comprising: a flow tube assembly (pipeline 1) receiving the flow (5) having a coil (3) with first and second coil wires for receiving a coil current producing a magnetic field generating an EMF in the fluid representative of the flow; an EMF sensor (4) arranged to sense the EMF and generate an output indicating the flow; current supply circuitry (6) configured to provide the coil current to the first and second wires of the coil in response to a command input (microprocessor interacts with the microcontrollers and sending control commands); and digital control circuit which provides the command input to the current supply circuitry as a function of a control algorithm (para starting with “according to the compiled algorithm … local speed sensors”).
Regarding claim 11 and 13, Maratovich teaches the current supply circuitry includes four switches (5-8) configured to control the current through the coil wherein the command input comprises two signals applied to two pairs of the four switches (Fig. 2a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            5/1/2021